The opinion expresses and sets forth my opinion concerning the law and the facts, except that I notice it does not refer to the case Mrs. Ira P. Myers v. Newport Co., 17 La. App. 227,135 So. 767, recently decided. The plaintiff contends that the two cases are alike and must be decided in the same way. In this case the defendants, among other matters, further deny that Bud Hollie was an independent contractor and aver that the Newport Company had no connection with or interest in the work of blasting and chopping stumps, either by Ward Windham or Bud Hollie; that the Newport Company's only connection with Bud Hollie was that it *Page 541 
from time to time purchased as a commodity certain firewood and fuel from Bud Hollie, which firewood and fuel was the property of Bud Hollie and was delivered at the place of business of your defendant, etc. In the Myers Case defendants, in articles 3 and 4 of their answer, substantially aver that the relation of the said Ira P. Myers to it (Newport Company) was that of an independent contractor, merely selling your petitioner (means Newport Company) broken up pine stumps and like material at a stated price per ton delivered at its plant; the said material being in each and every instance produced and gathered by the said Myers at his own and sole expense, etc. In article 4 it is again stated that the persons from whom it purchased material bore the relation to it of independent contractors, etc.
In the present case we conclude from the evidence that Bud Hollie merely sold and delivered to the defendant Newport Company a commodity — such as pine stumps, etc. In the Myers Case it was our conclusion from the evidence that it did not appear that the decedent, Myers, was a mere vendor of stumps. The impression made on us by the evidence in the two cases is not the same in each case, although Harry Smith, manager for Newport Company, testified on the trial of the present case that he had entered into the same arrangement with Hollie that he had made with Myers.